Citation Nr: 1039475	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  06-34 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased rating for pulmonary asbestosis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty from December 1955 to February 
1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which continued a 10 percent evaluation for 
the Veteran's service connected pulmonary asbestosis.

The record reflects that the Veteran failed to report for his 
scheduled February 2008 hearing before a traveling member of the 
Board.  Therefore, his hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.704(d) (2010) (failure to appear for scheduled 
hearing will result in hearing request being deemed withdrawn).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to this 
appeal.  Regarding the claim for increase decided herein, the 
VCAA requirement is generic notice, that is, the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  The 
provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in pre-decisional 
correspondence from the RO dated in June 2004 and May 2005. 
 Neither the Veteran nor his representative have protested that 
notice was less than adequate in this case.


The evidence of record shows a VA respiratory examination from 
September 2005 and the most recent spirometry readings associated 
with the claims file are from June 2006.  VA's duty to assist 
includes providing a new medical examination when a Veteran 
asserts or provides evidence that a disability has worsened and 
the available evidence is too old for an adequate evaluation of 
the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (finding that the Board should have ordered a 
contemporaneous examination of Veteran because a 23-month old 
exam was too remote in time to adequately support the decision in 
an appeal for an increased rating).  The Board recognizes the 
passage of time from the Veteran's increased rating claim in May 
2004; however, in an effort to make a fully informed decision, 
the Board feels that it is fair and necessary to remand for 
current spirometry readings to assess the current state of the 
Veteran's pulmonary asbestosis disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA 
which treated the Veteran for a lung 
disorder.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review. 

2.  Thereafter, the Veteran should be 
afforded a VA Respiratory (Obstructive, 
Restrictive, and Interstitial) Examination 
to evaluate any pulmonary disorder caused 
by asbestos exposure.  The claims folder 
should be made available to a physician 
with experience in pulmonary medicine for 
review before the examination.  A notation 
to the effect that this record review took 
place should be included in the report of 
the examiner.  The physician is to 
indicate his medical experience with 
pulmonary disorders in any opinion 
provided.  All indicated tests and 
studies, including a pulmonary function 
test, are to be performed, and a 
comprehensive social and occupational 
history is to be obtained from the 
Veteran.  

The examiner is requested to indicate 
whether the Veteran has any pulmonary 
disability as a result of asbestos 
exposure.  If it is found that the Veteran 
has other pulmonary disorders unrelated to 
asbestos exposure, those disabilities are 
to be identified, and it should be 
indicated to what extent these disorders 
affect the Veteran's pulmonary health as 
opposed to any impairment caused by 
asbestos exposure.  If the examiner cannot 
so state without resorting to speculation, 
an in-depth explanation should be provided 
explaining the difficulties in making such 
an assessment.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record.  
If any benefit sought on appeal, for which 
a notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


